Opinion for the Court filed by Circuit Judge SENTELLE.
Dissenting opinion filed by Chief Judge EDWARDS.
SENTELLE, Circuit Judge:
The Building and Construction Trades Department, AFL-CIO, and certain local labor organizations and contractor associations (collectively, “the unions”) appeal the district court’s grant of summary judgment in favor of Robert B. Reich, the Secretary of Labor (hereinafter “the Secretary” or “Labor”), in an action to review a decision by Labor’s Wage Appeals Board that the unions’ job targeting programs (“JTPs”) violate the Davis-Baeon Act and Labor’s regulations. See Building and Constr. Trades Dep’t v. Reich, 815 F.Supp. 484, 486 (D.D.C.), reconsideration denied, 820 F.Supp. 11, 14 (D.D.C.1993). Associated Builders and Contractors, Inc. (“ABC”) appeals the district court’s denial of its motion to intervene and seeks to intervene on appeal. For the reasons set forth below, the decision of the district court is affirmed and the motion to intervene on appeal is denied.
I. BACKGROUND
In 1988, ABC, a national trade association of construction employers, requested that the Administrator of Labor’s Wage and Hour Division rule on the legality of deductions taken from the wages of workers to fund JTPs, which are union-initiated programs designed to maintain or improve the unions’ share of certain construction markets by subsidizing the wage costs of union employers who bid on certain projects. Under a JTP, an employer takes out of its employees’ wages payroll deductions authorized by the membership of the union, which are then paid into a union-managed fund. The union unilaterally decides what jobs to target and uses this fund to provide a wage subsidy either to the contractor or directly to the employees on the targeted job. Deductions from employees’ pay to fund JTPs and the provision of JTP subsidies to union contractors occur on both public and private construction projects.
The Copeland Act, 18 U.S.C. § 874 (1988), provides criminal penalties for anyone who forces a construction worker employed on a public project to give up any part of the compensation to which he is entitled under his employment contract. The Davis-Baeon Act, 40 U.S.C. § 276a(a) (1988), provides that all construction contractors on public construction projects are required to pay laborers and mechanics employed directly on the site .of the work the “prevailing” wage and that wage has to be paid “without subsequent deduction or rebate on any account,” “regardless of any contractual relationship which may be alleged to exist between the contractor or subcontractor and such laborers and mechanics....” Labor has issued anti-kickback regulations under the Copeland Act, which are also designed to aid in the enforcement of the prevailing wage provisions of the Davis-Baeon Act. See 29 C.F.R. § 3.1 (1994). Section 3.5 provides that certain enumerated deductions may be made without application to and approval of Labor. Subsection 3.5(i) specifically permits deductions to pay regular union initiation fees and membership dues, not including fines or special assessments. 29 C.F.R. § 3.5. Section 3.6 states that some payroll deductions • are permissible with Labor’s approval and any contractor or subcontractor may apply to Labor for pennission to make any deduction not permitted under section 3.5. 29 C.F.R. *1278§ 3.6. Labor may grant such permission whenever it finds that the “contractor, subcontractor, or any affiliated person does not make a profit or benefit directly or indirectly from the deduction either in the form of a commission, dividend, or otherwise....” 29 C.F.R. § 3.6(a).
The Administrator determined that while the JTP funds collected by the unions are not wage kickbacks prohibited by the Copeland Act, JTP deductions violate prevailing wage rate requirements of the Davis-Baeon Act and are not permissible under either section 3.6 or section 3.6 because such deductions benefit employers. The unions petitioned the Wage Appeals Board to review and overturn the Administrator’s decision, and Labor and ABC opposed the petition.
In Building and Construction Trades Unions Job Targeting Programs, Wage App. Bd. Case No. 90-02 (June 13, 1991), the Wage Appeals Board upheld the determination that JTPs violate the Davis-Bacon Act prevailing wage rate requirements and the relevant regulations. The Board reasoned that the Davis-Bacon Act requires the payment of prevailing area wages and that Labor’s regulations, which generally prohibit payroll deductions unless specifically enumerated or approved by Labor, are intended to effectuate that end. While the unions claimed that the JTP deductions are authorized under section 3.5(i) as membership dues, the Board concluded that JTP deductions are not union membership dues as that term is ordinarily understood. The Board considered the effect of Communications Workers of America v. Beck, 487 U.S. 735, 745, 108 S.Ct. 2641, 2648, 101 L.Ed.2d 634 (1988), which held that periodic dues under section 8(a)(3) of the National Labor Relations Act (“NLRA”), 29 U.S.C. § 158(a)(3) (1988), were limited to funds expended for the core functions of collective bargaining, contract administration, and grievance adjustment. One Board member relied on Beck in finding that JTP deductions from non-union employees’ wages violate the Davis-Baeon Act because they go beyond the funds needed for the core functions. The other two Board members, however, found the discussion of Beck unnecessary to their decision.
The unions sought review of the adverse decision of the Wage Appeals Board in the district court, and ABC requested intervention as of right or, in the alternative, permissive intervention. The district court, adopting the report and recommendation of Magistrate Judge Kay, denied ABC intervention, reasoning that the Davis-Bacon Act was enacted to protect employees rather than employers. See United States v. Binghamton Constr. Co., 347 U.S. 171, 176-77, 74 S.Ct. 438, 441-42, 98 L.Ed. 594 (1954). Considering cross-motions for summary judgment, the district court granted Labor’s motion on the basis that Labor’s interpretation of its own regulations are reasonable and consistent with the purposes of the Davis-Bacon Act.
The district court first held that the Wage Appeal Board’s conclusion that wages withheld under JTPs are not membership dues is not plainly erroneous or inconsistent with section 3.5(i) and that the Board’s interpretation was consistent with the relevant regulations as a whole. Specifically, the court found it consistent to disallow contractors from making JTP payroll deductions without Labor’s approval under section 3.5(i) when Labor could not approve such deductions under section 3.6 because the contractor would benefit, directly or indirectly, from the deduction. In determining whether the regulation was, in turn, consistent with the Davis-Bacon Act, the court employed the analysis mandated by Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 2781-82, 81 L.Ed.2d 694 (1984) (court reviewing agency’s interpretation of statute it administers faces two questions: did Congress directly speak to the precise question and, if not, is the agency’s interpretation based on a permissible construction of the statute). Applying the first step of the Chevron analysis, the district court ascertained that the language of the Davis-Bacon Act did not reveal a clear congressional intent inconsistent with the regulation at issue.
Although concluding that the statute does not speak directly to the issue, the court *1279observed that the fact that JTPs collect wages from employees in order to pay contractors in exchange for continued or increased employment is inconsistent with the purpose of the Davis-Bacon Act, which is to prevent contractors using cheap labor from unfairly winning contracts by underbidding their local competitors. See Universities Research Ass’n v. Coutu, 450 U.S. 754, 773-74, 101 S.Ct. 1451, 1462-63, 67 L.Ed.2d 662 (1981). Thus, in the second step under Chevron, the district court easily determined that Labor’s interpretation of the statute is plainly reasonable and consistent with the Davis-Bacon Act’s purpose of protecting local wage standards by preventing contractors from basing their bids on wages lower than those prevailing in the area. See id. at 773, 101 S.Ct. at 1462.
The court rejected the unions’ argument that due to the related goals and histories of the Davis-Bacon Act and the Copeland Act, the Davis-Bacon Act was merely a civil counterpart to the Copeland Act applicable only to the same behavior that the Copeland Act proscribes. It concluded that while the Copeland Act focuses on coerced forfeiture of employees’ wages, the Davis-Bacon Act may reach agreements between contractors and employees to reduce wages below prevailing rates.
II. THE UNIONS’ APPEAL
A Standard of Review
Because the parties agree that there are no genuine issues of material fact in dispute, this court’s only task on appeal is to ensure that the district court properly applied the relevant law to the undisputed facts. Beckett v. Air Line Pilots Ass’n, 995 F.2d 280, 284 (D.C.Cir.1993). Like the district court, our review of Labor’s decision is deferential because where Congress has not “directly spoken to the precise question at issue,” Chevron, 467 U.S. at 842, 104 S.Ct. at 2781, we must defer to the agency’s interpretation if it is merely rational and based upon a permissible construction of the statute. NLRB v. United Food & Commercial Workers Union, Local 23, 484 U.S..112, 123, 108 S.Ct. 413, 420, 98 L.Ed.2d 429 (1987).
B. Interpretation of the Davis-Bacon Act
The Davis-Bacon Act, enacted in 1931, is “a minimum wage law designed for the benefit of construction workers.” United States v. Binghamton Constr. Co., 347 U.S. at 178, 74 S.Ct. at 442. “The Act was ‘designed to protect local wage standards by preventing contractors from basing their bids on wages lower than those prevailing in the area.’ ” Universities Research Ass’n, 450 U.S. at 773, 101 S.Ct. at 1463 (quoting House Committee on Education and Labor, Legislative History of the Davis-Bacon Act, 87th Cong., 2d Sess., 1 (Comm.Print 1962)). In 1935, Congress determined that the original Davis-Bacon Act was “inadequate, to cope with many of the practices to which contractors have resorted,” S.Rep. No. 1155, 74th Cong., 1st Sess. 2 (1935), and it therefore amended the Act to add,' inter alia, language requiring payment" to laborers and mechanics without “subsequent deduction or rebate on any account ... regardless of any contractual relationship which may be alleged to exist between the contractor or subcontractor and such laborers and mechanics_” H.R.Rep. No. 1756, 74th Cong., 1st Sess. 3-5 (1935); 40 U.S.C. § 276a(a).
A year earlier, in 1934, Congress had enacted the Copeland Act barring kickbacks, which are the coerced return of wages to an employer. See 18 U.S.C. § 874 (based on 40 U.S.C. § 276b (1940)) (“[wjhoever, by force, intimidation, or threat of procuring dismissal from employment or by any other manner whatsoever induces any person employed [in a federal construction project] ... to give up any part of the compensation to which he is entitled under his contract of employment shall be fined not more than $5,000 or imprisoned not more than five years, or both.”).
The unions maintain that the .Davis-Bacon Act and the Copeland Act must be construed in pari materia and thus the Davis-Bacon Act cannot properly reach conduct that is not also in violation of the Copeland Act. Specifically, the unions assert that-based on legislative history, the Davis-Bacon Act’s command that the contractor or subcontractor pay employees the full amount accrued “without subsequent deduction or re*1280bate” should be construed to apply only to kickbacks as described in the Copeland Act. Notably, however, the legislative history of the amendments adding this language to the Davis-Bacon Act suggests no such limitation, and it implies that the Act’s coverage is broader than the Copeland Act’s ban on the coerced return of wages. The amendments are described as placing on the contractor the burden of seeing that the “illegal practices of exacting rebates or kick-backs is eliminated,” providing for employees “aggrieved by failure to pay the required rates of wages or by the kick-back,” and requiring the payment of the minimum rate to all laborers and mechanics, thus eliminating an evasive device whereby individual laborers formed partnerships under which the member partners received less than the prevailing wage. S.Rep. No. 1155, 74th Cong., 1st Sess. 3 (1935); H.R.Rep. No. 1756, 74th Cong., 1st Sess. 3-5 (1935) (emphasis added).
The unions maintain that United States v. Carbone, 327 U.S. 633, 66 S.Ct. 734, 90 L.Ed. 904 (1946), supports their position. That case involved criminal prosecution under the Copeland Act of union officials who had coerced the payment of union initiation fees from laborers employed in a closed shop and kept the fees instead of turning them over to the union organization. The Supreme Court determined that the union officials did not violate the Copeland Act because nothing in the Act’s history suggests it was intended to affect legitimate union activity, nor was it designed to punish unlawful acts by union officials that are not in the nature of kickbacks. Id. at 638-40, 66 S.Ct. at 736-38. Since the funds coerced by the union officials in Carbone were not subsequently returned to the employer, however, the case sheds little light on the application of the Davis-Bacon Act to JTPs, which are contractual rebates of wages to subsidize employers’ wage costs.
Beyond the inconsistency of the JTP deductions with the literal language of 40 U.S.C. § 276a(a), Labor’s interpretation of the Act as precluding those deductions furthers the goals of the legislation. JTP deductions from wages of mechanics and laborers on Davis-Bacon projects have the effect of artificially increasing the prevailing local rate wage, which must be met by non-union employers, by the inclusion in the local average of the pre-deduction wages paid by the unionized employers before the deduction. The union employees then suffer a reduction in their wages (potentially, though not always, below the prevailing wages) through deductions precluded by the language of the Act. Further, the JTP funding scheme creates a second opportunity for doing violence to the goals of the Act when the targeted programs drawing on the fund are also Davis-Bacon projects in that the employers on the recipient project are paying their. employees in part with a subsidy derived from deductions taken from other Davis-Bacon employees. In short, that the interpretation of the Act advanced by Labor is broader than the Copeland Act is immaterial — both the language and the goals of the Davis-Bacon Act, while overlapping those of the Copeland Act, are broader as well. Labor’s interpretation, consistent with that greater breadth, is rational and based upon a reasonable interpretation of the statute.
C. Interpretation of 29 C.F.R. § S.5(i)
The unions argue that even if Labor’s interpretation of the Davis-Bacon Act is correct, the funds deducted for JTPs are actually membership dues, the collection of which is expressly permitted by section 3.5(i). The unions maintain that Labor’s interpretation of this regulation to disallow JTP deductions as membership dues cannot be reconciled with the regulations overall or the general purposes of the Davis-Bacon Act. Section 3.5, which lists deductions permissible without Labor’s approval, specifically allows deductions for membership dues in subsection (i), and the unions maintain that it is significant that this subsection does not explicitly restrict such deductions to membership dues that do not benefit contractors or subcontractors.
Neither the Davis-Bacon Act nor the regulations specifically address deductions for programs such as JTPs, although the Act does bar subsequent rebates and deductions, and they do not define the scope of the term “membership dues.” Because Congress has *1281not directly spoken to this precise issue, the question then becomes whether Labor’s interpretation of this term is reasonable and consistent with the Davis-Bacon Act. See Chevron, 467 U.S. at 842-43, 104 S.Ct. at 2781-82. The Wage Appeals Board concluded that section 3.5(i) should be interpreted consistently with one of the fundamental principles underlying the Davis-Bacon Act: that wages paid to construction employees on public projects should not revert to contractors. This conclusion, which was upheld by the district court, likewise seems reasonable to this court. The Act plainly states that the contractor shall pay employees the prevailing wage “without subsequent deduction or rebate” and “regardless of any contractual relationship” between the contractor and the employees. 40 U.S.C. § 276a(a). This plain language creates a somewhat close question on whether step two of the Chevron analysis is even required, and it certainly does not suggest that the Wage Appeals Board’s interpretation is in any way unreasonable.
The unions argue that because membership dues benefiting contractors are not specifically banned in the regulations, Labor’s interpretation of the term as excluding JTP fund deductions is therefore unwarranted. But Labor’s interpretation of its own regulations is entitled to deference even greater than that afforded its interpretation of the statute under Chevron. As the Supreme Court has “often stated, provided an agency’s interpretation of its own regulation does not violate the Constitution or a federal statute, it must be given controlling weight unless it is plainly erroneous or inconsistent with the regulation.” Stinson v. United States, — U.S. -, -, 113 S.Ct. 1913, 1919, 123 L.Ed.2d 598 (1993) (internal quotations and citations omitted).
Section 3.5 generally ensures that the listed deductions do not benefit the employer. See, e.g., 29 C.F.R. § 3.5(c) (deductions for amounts required by court process to be paid to another permitted “unless the deduction is in favor of the contractor, subcontractor or any affiliated person”); § 3.5(d)(3) (deductions for contributions to funds to provide medical care, pensions, death benefits, and other benefits allowed provided that “[n]o profit or other benefit is otherwise obtained, directly or indirectly, by the contractor or subcontractor or any affiliated person”); § 3.5(k) (deductions for the cost of safety equipment permitted “if the cost on which the deduction is based does not exceed the actual cost to the employer where the equipment is purchased from him and does not include any direct or indirect monetary return to the employer where the equipment is purchased from a third person”). Section 3.6 of the regulations also provides that contractors may apply to Labor for permission to make any deduction not listed under section 3.5. 29 C.F.R. § 3.6. Such permission, however, may only be granted if the Secretary finds that the “contractor, subcontractor, or any affiliated person does not make a profit or benefit directly or indirectly from the deduction....” 29 C.F.R. § 3.6(a). It is clear that these regulations evince an overarching concern that deductions from the employee’s prevailing wage under the Davis-Bacon Act do not benefit the employer directly or indirectly. Accordingly, Labor’s decision that JTP deductions, deductions that benefit employers, are not permissible under section 3.5(i) as membership dues is not a plainly erroneous interpretation of its own regulations.
D. Relationship to the NLRA and the Labor-Management Relations Act
Additionally, the unions state that the National Labor Relations Board regards deductions for JTPs as “periodic dues” under the NLRA, 29 U.S.C. § 158(a), based on its decision in Detroit Mailers Union No. 40, 192 N.L.R.B. 951 (1971), which held that dues that are periodic, uniformly required, and not for a purpose that is inimical to public policy qualify as periodic dues under the NLRA. The unions argue that to harmonize the interpretation of the Davis-Bacon Act with the NLRA, JTP deductions, which are periodic and uniformly required, should likewise be regarded as permissible membership dues by Labor. The unions’ argument only goes so far, however, since they assert that the most recent holding in this area, Communications *1282Workers of America v. Beck, is not relevant. In Beck, 487 U.S. at 745, 108 S.Ct. at 2648, the Court concluded that the periodic dues that a non-union member may be required to pay under the NLRA are limited to those funds necessary for collective bargaining, grievance adjustment, and contract administration. Thus, even if the NLRA were relevant to the meaning of membership dues in Labor’s regulations, recent NLRA case law does not support the unions’ argument because JTP deductions would not qualify as periodic dues under that Act.
The Labor-Management Relations Act (“LMRA”) specifies that its ban on employers paying money to labor organizations does not apply to “money deducted from the wages of employees in payment of membership dues in a labor organization: Provided, That the employer has received from each employee, on whose account such deductions are made, a written assignment....” 29 U.S.C. § 186(e) (1988). The unions state that the Department of Justice, which is charged with enforcement of the LMRA, holds the view that under the Act, membership dues include assessments, and they further note that some courts have approved this interpretation. See International Union of Mine, Mill and Smelter Workers Local 515 v. American Zinc, Lead & Smelting Co., 311 F.2d 656, 659 (9th Cir.1963) (special strike assessment may constitute membership dues under LMRA). None of this, however, overcomes the language of section 3.5(i), stating that permissible deductions for regular initiation fees and membership dues do not include “special assessments.” 29 C.F.R. § 3.5(i). In sum, nothing in the interpretation of similar terms in the NLRA and the LMRA establishes that Labor’s interpretation of the Davis-Bacon Act is unreasonable or of its own regulation is plainly erroneous.
III. ABC’S APPEAL AND MOTION TO INTERVENE
ABC’s appeal is likewise without merit. We review the district court’s decision to deny intervention under an abuse of discretion standard. See Foster v. Gueory, 655 F.2d 1319, 1324 (D.C.Cir.1981). Not only does the district court decision survive that limited inquiry, it appears to be well grounded in the law.
Federal Rule of Civil Procedure 24(a)(2) provides that a party seeking to intervene as of right must satisfy four requirements: 1) the application to intervene must be timely, 2) the party must have an interest relating to the property or transaction which is the subject of the action, 3) the party must be so situated that the disposition of the action may, as a practical matter, impair or impede the party’s ability to protect that interest, and 4) the party’s interest must not be adequately represented by existing parties to the action. See, e.g., Nuesse v. Camp, 385 F.2d 694, 699 (D.C.Cir.1967). Additionally, we have held that because an intervenor participates on equal footing with the original parties to a suit, a movant for leave to intervene under Rule 24(a)(2) must satisfy the same Article III standing requirements as original parties. City of Cleveland v. Nuclear Regulatory Comm’n, 17 F.3d 1515, 1517 (D.C.Cir.1994) (per curiam); see also Southern Christian Leadership Conference v. Kelley, 747 F.2d 777, 779 (D.C.Cir.1984).
While there may be some dispute whether ABC has an interest sufficient to confer Article III standing, it is clear that ABC fails another part of the Rule 24(a)(2) test. Specifically, ABC’s interest was adequately represented by Labor before the district court and continued to be adequately represented on appeal. Notably, in its brief as amicus curias and at oral argument, ABC offered no argument not also pressed by Labor. Accordingly, the district court did not err in denying ABC intervention.
The Federal Rules of Appellate Procedure do not provide for intervention on appeal except in proceedings to review agency action, but do not expressly preclude intervention in appeals from the district court. Fed. R.App.P. 15(d). In International Union v. Scofield, 382 U.S. 205, 217 n. 10, 86 S.Ct. 373, 381 n. 10, 15 L.Ed.2d 272 (1965), the Court recognized that “the policies underlying intervention [in district court] may be applicable in appellate courts.” We see no reason to relax the standards for intervention applicable in the district court. Therefore, for the *1283same reasons that we affirm the district court’s decision to deny intervention, we deny ABC’s application to intervene before this court.
IV. CONCLUSION
Because Labor’s interpretation of the Davis-Bacon Act and its own regulations is clearly reasonable in light of the Act’s language and purpose, the district court’s grant of summary judgment is affirmed. Furthermore, because ABC’s interest is adequately represented by Labor, the district court’s denial of intervention is affirmed and ABC’s application to intervene on appeal is denied.